Citation Nr: 1536583	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a right lower arm and wrist disability. 

4. Entitlement to service connection for a left lower arm and wrist disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1982.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the RO. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in October 2013; a transcript of the hearing is of record.

The Board previously remanded this issue in January 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current residuals of right total knee arthroplasty (TKA) are not attributable to injury sustained during service; arthritis of the right knee was not manifest in service or within one year of separation.

2. The Veteran's current osteoarthritis of the left knee is not attributable to injury sustained during service; arthritis of the left knee was not manifest in service or within one year of separation and was not chronic in service or continuous since service.

3. The Veteran's current residuals of right wrist fracture are not attributable to injury sustained during service.

4. The Veteran's current residuals of left wrist fracture are not attributable to injury sustained during service.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. A right lower arm and wrist disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4. A left lower arm and wrist disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June and July 2011. The claim was last adjudicated in May 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. Record of the Social Security Administration pertaining to the Veteran have been obtained. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination and the medical opinions obtained in August 2011, September 2011 and May 2015 are adequate with regard to the issues on appeal, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The physicians considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in January 2015. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction obtain the records associated with the Veteran's application for Social Security Administration (SSA) disability benefits. Here, the Veteran's SSA records have been obtained and associated with the claims file. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has/had arthritis of the knees. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Service treatment records reflect that the Veteran sought treatment for complaints referable to his knees and lower arms and wrists. A January 1980 service treatment record reflects that the Veteran fell on his knees suffering abrasions. He complained of tenderness in his bilateral patella. There was no crepitus or swelling. Additional January 1980 service treatment record documents the Veteran had shin splints in both lower legs. There was no swelling or dislocation. He was instructed to use an analgesic balm. August 1981 service treatment records reflect that the Veteran sustained fracture of the right ulna after hitting his right forearm on a table. August 1981 physical profile board proceedings also show that the Veteran sustained a broken left wrist. He was placed on temporary profile for one month and had his left hand use activities limited. September 1981 physical profile board proceedings show that the Veteran sustained a broken right arm. He was placed on temporary profile for 2 weeks and had his right hand use activities limited.  January 1982 service treatment record reflects the Veteran did not desire a separation examination. Determination was made that separation examination was not required. 

Subsequent to service, private and VA medical records verify that the Veteran has current bilateral knee and bilateral lower arm and wrist disabilities. For example the June 2011 report of VA examination reflects diagnoses of right knee TKA secondary to degenerative joint disease and left knee osteoarthritis. The August 2011 report of VA examination reflects diagnoses of left wrist distal radius fracture with dorsal angulation and status post old right distal ulnar fracture. The June 2015 report of VA examination reflects diagnoses of status post right wrist fracture (distal ulna), status post left radius fracture and degenerative arthritis of the right and left knees. Thus, the remaining inquiry is whether the disabilities are related to service.

On this record, the Board finds that service connection for the current right knee, left knee, right lower arm and wrist and left lower arm and wrist disabilities are not warranted. Though the Veteran has current disabilities, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current disabilities to disease or injury sustained during a period of service. To that end, the Board notes that in the June 2011 report of VA examination the physician opined that it was less likely as not that the Veteran's current right and left knee disabilities were related to injury sustained during a period of service. The physician acknowledged the service treatment record documenting abrasions of the knees in January 1980 but determined there was no evidence of ongoing knee problems thereafter related to the knee abrasions. 

In the September 2011 addendum, the physician considered the Veteran's military occupational specialty (MOS) which included performing parachute jumps but explained that if the Veteran's bilateral knee degenerative joint disease (DJD) was due to traumatic arthritis from his parachute jumps, it would be expected that symptoms would be apparent within 5 years of his discharge from service. Such was not documented in the Veteran's case. Accordingly, the physician concluded that the Veteran's current bilateral knee DJD was not due to or aggravated by his parachute jumps in service or his other service activities in general.

In the August 2011 report of VA examination, the physician concluded that the Veteran's current left wrist disability was not related to service. The physician acknowledged the service treatment record documenting a left wrist fracture but concluded it was likely a typographical error as there was no other medical evidence or complaints of a left wrist fracture. Regardless, the physician explained that the Veteran had an interceding intervening event in May 2011 when he sustained a distal radius fracture of the left wrist. Regarding the right wrist, the physician acknowledged the distal ulnar fracture the Veteran sustained in service but determined that the bone sclerosis (the only objective finding of any right wrist disability) was not caused by or a result of the right wrist fracture sustained in service. 

In the May 2015 report of VA examination, the physician opined that the Veteran's claimed right lower arm/wrist disability was less likely as not related to injury sustained in service. In this regard, the physician explained that the right wrist fracture that the Veteran sustained in service in 1981 was self-limited and the Veteran experienced no residual disability related thereto. Regarding the claimed left lower arm/wrist disability, the physician opined that it also was less likely as not related to service. In this regard, the physician explained that there was no mechanism of injury (MOI) of the left wrist in service. Further, the effects of the interceding left wrist fracture in 2011 could not be excluded. Thus, the physician concluded that residual left wrist disability was not related to disease, injury or event of service origin.

Additionally, in the May 2015 report of VA examination, the physician concluded that the right and left knee disabilities were unrelated to service. The physician noted that shin splints and abrasions did not cause the osteoarthritis. The physician explained that the Veteran's arthritis of the bilateral knees was the result of age and BMI alone.

To the extent that the Veteran has/had right and left knee degenerative joint disease (arthritis), the Board notes that there is no evidence of arthritis of the knees shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. To that end, although, a January 1980 service treatment record documents the Veteran fell on his knees sustaining abrasions, there was no crepitus or swelling. He had no other complaints related to his knees. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. 

To the extent that the Veteran asserts that symptoms of his arthritis of the right and left knees have been continuous since service, the Board finds that the weight of the evidence is against finding such symptoms were continuous after service separation. The Board finds that the Veteran did not exhibit chronic symptoms related to the right or left knee in service, or continuous symptoms post-service. The service treatment records show that in January 1980 the Veteran fell on his knees suffering abrasions. Though he complained of tenderness in his bilateral patella, there was no crepitus or swelling. Subsequent to service, the first indication of knee problems is a July 2004 VA treatment record, documenting in pertinent part, the Veteran's complaint of chronic knee pain with no indication of the onset of the reported knee pain. A September 2004 VA treatment record documents, in pertinent part, past medical history of arthritis of the knees. However, there is no evidence of arthritis within one year of separation from service.  The Board finds that right and left knee symptoms were not chronic in service, nor were knee complaints shown to be continuous since service separation. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Veteran asserts that he sustained injury during service that resulted in right knee, left knee, right lower arm/wrist and left lower arm/wrist disabilities. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Given the complaints documented in the service treatment records and the Veteran's MOS which included parachute jumps, the Board finds his assertions as to the events in service to be credible.  The Board finds, however that the Veteran is not competent to provide a nexus opinion as to whether the claimed conditions are related to service. Here, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in a medically complex matter as such in the present case. The Board finds the opinions offered by the VA physicians in June 2011, August 2011, September 2011 and May 2015 to be more probative. The VA physicians are medical professional who reviewed the claims file, considered the reported history and provided clear rationale to support the conclusion. The physicians used his expertise in reviewing the facts of this case and determined that the current right knee, left knee, right lower arm/wrist and left lower arm/wrist disabilities were unrelated to incident of the Veteran's period of service. It is clear that the physicians fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current right knee, left knee, right lower arm/wrist and left lower arm/wrist disabilities are related to causes other than service. 

To the extent that the Veteran challenges the adequacy of the examinations, he has not provided explanation of how the examinations were performed in an insufficient manner other than to suggest that x-rays were not provided and the examiners did not consider his assertions. However, x-rays were provided and the Board reiterates that it is clear that the examining physicians fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that the current right knee, left knee, right lower arm/wrist and left lower arm/wrist disabilities were related to causes other than the Veteran's military service. Thus the Board finds that the examinations were fully adequate for an informed decision. 

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for right knee, left knee, right lower arm/wrist and left lower arm/wrist disabilities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a right lower arm and wrist disability is denied. 

Entitlement to service connection for a left lower arm and wrist disability is denied. 


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


